Citation Nr: 1523215	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right elbow tendonitis (right elbow disability).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left ankle sprain (left ankle disability).

3.  Entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes (back disability).

4.  Entitlement to an initial rating in excess of 10 percent for service-connected mood disorder.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee patellofemoral syndrome (right knee disability).

6.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee sprain (left knee disability).

7.  Entitlement to an initial compensable rating for service-connected status post right tibia fracture (right leg disability).  

8.  Entitlement to an initial compensable rating for service-connected left wrist strain (left wrist disability).

9.  Entitlement to service connection for a left shoulder disorder, including residuals from previous surgery.

10.  Entitlement to service connection for a left hand disorder, including sprain.

11.  Entitlement to service connection for a right pinky finger disorder, including joint pain.

12.  Entitlement to service connection for a left leg disorder, including status post left tibial stress fracture.

13.  Entitlement to service connection for myopia, including as due to eight exposures to pepper spray in service.

14.  Entitlement to service connection for keloid scar of the left shoulder.

15.  Entitlement to service connection for molluscum contagiosum (skin disability).


REPRESENTATION

Veteran represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from April 2001 to February 2011.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left shoulder disability and left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran consistently demonstrated right elbow flexion well in excess of 90 degrees throughout the period on appeal.

2.  The Veteran did not demonstrate marked limitation of motion in his left ankle at any point during the period on appeal.

3.  The Veteran demonstrated flexion of his lower back well in excess of 60 degrees, and combined range of motion of the thoracolumbar spine well in excess of 120 degrees throughout the period on appeal.

4.  The Veteran's mood disorder did not result in occupational or social impairment with occasional decrease in work efficiency at any point during the period on appeal.

5.  The Veteran demonstrated right knee flexion in excess of 30 degrees and extension in excess of 15 degrees throughout the period on appeal.
6.  The Veteran demonstrated left knee flexion in excess of 30 degrees and extension in excess of 15 degrees throughout the period on appeal.

7.  The Veteran did not experience malunion of the right tibia and fibula with slight knee or ankle disability at any point during the period on appeal.

8.  The Veteran experienced painful motion of his left wrist.

9.  The Veteran did not demonstrate a chronic right pinky finger disability at any point during the period on appeal.

10.  The Veteran did not demonstrate any chronic left leg disability, including status post left tibial stress fracture, at any point during the period on appeal.

11.  The Veteran's diagnosed myopia and astigmatism are not disabilities for which service connection can be granted under VA regulations.

12.  The Veteran's pre-existing left shoulder scar did not increase in severity during active duty service.

13.  The Veteran did not experience any chronic skin disability, including molluscum contagiosum, at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected right elbow tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code (DC) 5206 (2014).

2.  The criteria for an initial rating in excess of 10 percent for a service-connected left ankle sprain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2014).
3.  The criteria for an initial rating in excess of 10 percent for a service-connected low back strain with degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2014).

4.  The criteria for an initial rating in excess of 10 percent for a service-connected mood disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9435 (2014).

5.  The criteria for an initial rating in excess of 10 percent for a service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2014).

6.  The criteria for an initial rating in excess of 10 percent for a service-connected left knee sprain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2014).

7.  The criteria for an initial compensable rating for service-connected right tibia fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2014).

8.  The criteria for an initial rating not to exceed 10 percent for service-connected left wrist strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2014).

9.  The criteria for entitlement to service connection for a right pinky finger disorder, including joint pain, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

10.  The criteria for entitlement to service connection for a left leg disorder, including post left tibial stress fracture, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  The criteria for entitlement to service connection for myopia, including as due to exposure to pepper spray, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

12.  The criteria for entitlement to service connection for keloid scar of the left shoulder have not been met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

13.  The criteria for entitlement to service connection molluscum contagiosum have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for several of his service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each of the Veteran's appeals will be addressed in turn below.

Right Elbow

In this case, the Veteran is seeking an initial rating in excess of 10 percent for his service-connected right elbow disability, which has been rated under DC 5206, based on limitation of motion.  The Board notes the claims file reflects the Veteran is ambidextrous.  Therefore, his more severely injured hand shall be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  VA regulations provide that normal range of motion for the elbow is flexion from 0 to 145 degrees.  Under DC 5206, a 10 percent rating is assigned for flexion limited to 100 degrees.  A higher 20 percent rating is warranted for flexion limited to 90 degrees.  38 C.F.R. § 4.71a, DC 5206.  Separate higher ratings in excess of 10 percent may also be warranted for forearm extension limited to 75 degrees, forearm flexion limited to 100 degrees and extension limited to 45 degrees, or flail joint or ankylosis of the elbow.  Id. DC 5205-5209.

In this case, the evidence reflects the Veteran has consistently demonstrated flexion well in excess of 90 degrees, the criteria for a higher rating based on limitation of motion.  For example, during his November 2010 VA examination the Veteran demonstrated flexion to 110 degrees, even after repetitive use.  In his November 2013 VA examination, he demonstrated flexion to 140 degrees after repetitive use.  The claims file does not include any additional range of motion testing.  Therefore, the evidence reflects the Veteran consistently demonstrated range of motion well in excess of 90 degrees, even considering impairment due to pain and repetitive use. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the evidence does not establish the Veteran experienced flail joint or ankylosis of the elbow, the criteria for a higher rating under other potentially applicable diagnostic codes.  Instead, during his November 2013 VA examination the examiner specifically indicated the Veteran did not have ankylosis or flail joint of the elbow.  Additionally, he continued to assert the Veteran's service-connected right elbow disability did not cause any impact on his ability to work.

Based on the foregoing, the evidence does not establish the Veteran met the criteria for a rating in excess of 10 percent for his service-connected right elbow disability at any point during the period on appeal, and his appeal is denied.

Left Ankle

The Veteran is also seeking an initial rating in excess of 10 percent for his service-connected left ankle disability, rated under DC 5271 for limitation of motion.  Under VA regulations normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of motion.  A higher 20 percent rating is warranted for marked limitation of motion.  Separate or higher ratings may also be warranted for ankylosis, malunion, or astragalectomy.  38 C.F.R. § 4.71a, DC 5270-5274.

The evidence does not establish the Vetera experienced marked limitation of motion, the criteria for a higher rating, at any point during the period on appeal.  Instead, during his November 2010 VA examination even after repetitive use he demonstrated dorsiflexion to 30 degrees and plantar flexion to 50 degrees, in excess of the criteria for normal range of motion.  During his November 2013 VA examination, he demonstrated full flexion to 40 degrees even after repetitive use.  His dorsiflexion was limited by 10 degrees after repetitive use.  The Board finds this ten degree limitation only constituted moderate limitation of motion.  Therefore, marked limitation of motion was not demonstrated at any point during the period on appeal.

Additionally, the VA examiners both indicated the Veteran did not demonstrated ankylosis of the ankle at any point during the period on appeal.  Accordingly a higher or separate rating is not warranted under DC 5270.  The 2013 examiner also specifically indicated there was no laxity in the Veteran's left ankle.  The medical evidence does not reflect malunion or astragalectomy at any point during the period on appeal.  Therefore, separate ratings under these diagnostic codes are not warranted.

Based on the foregoing, the evidence does not establish the Veteran met the criteria for a rating in excess of 10 percent for his service-connected left ankle disability at any point during the period on appeal, and his appeal is denied.

Back

The Veteran is also seeking a rating in excess of 10 percent for his service-connected back disability, rated under DC 5237 for lumbar strain.  Under VA regulations, normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  Disabilities of the back are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, a 10 percent rating is warranted for:

* Forward flexion limited to between 60 and 85 degrees, 
* Combined range of motion of the thoracolumbar spine limited to between 120 and 235 degrees
* Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or
* Vertebral body fracture with loss of 50 percent or more of height.

A higher 20 percent rating is warranted for:

* Forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees,
* Combined range of motion of the thoracolumbar spine not greater than 102 degrees, or
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

38 C.F.R. § 4.71a.

Disabilities of the back may also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS).  Under the IVDS formula, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A higher 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  The regulations define incapacitating episodes as a person of acute signs and symptoms due to intervertebrale disc syndrome that required bed rest prescribed by a physician.  Id., Note (1).  

Finally, VA regulations also provide that any objective neurologic abnormalities associated with the service-connected back disability should be separately rated under the appropriate diagnostic code.  Id., Note (1).

In this case, the evidence does not establish the Veteran experienced forward flexion of the thoracolumbar spine limited to 60 degrees or combined range of motion of the thoracolumbar spine limited to 120 degrees at any point during the period on appeal.  Instead, during his November 2010 VA examination the Veteran demonstrated flexion to 90 degrees, even after repetitive use, and combined range of motion of 210 degrees.  During his November 2013 VA examination he demonstrated flexion to 85 degrees after repetitive use, and combined range of motion of 230 degrees.  Therefore, he consistently demonstrated range of motion of his back in excess of the criteria for a higher rating based on limitation of motion, even after considering limitations due to pain and repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the evidence does not establish the Veteran experienced muscle spasm or guarding severe enough to result in abnormal gait at any point during the period on appeal.  Instead, during his November 2013 VA examination, the examiner specifically indicated the Veteran had no guarding or muscle spasm of the back.  Additionally, both VA examiners indicated the Veteran did not have IVDS.  Furthermore, no ankylosis of the back was noted at any point.  Accordingly, ratings based on any of these symptoms are not warranted.

Finally, the evidence does not establish the Veteran experienced any neurologic abnormality associated with his service-connected back disorder.  Instead, during his November 2010 VA examination, the Veteran denied any neurological complaints.  During his 2013 examination the examiner specifically indicated the Veteran did not demonstrate symptoms of radiculopathy or other neurologic abnormality.  Therefore, a separating rating for neurologic abnormality is not established.

Based on all the foregoing, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 10 percent for his service-connected back disability at any point during the period on appeal, and his appeal is denied.

Mood Disorder

The Veteran is also seeking a rating in excess of 10 percent for his service-connected mood disorder, rated under DC 9435.  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.150.

A higher 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as; depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  Id.


The Board notes the VA promulgated a new rule regarding the use of the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders) with regard to all applications for benefits relating to mental disorders effective to all applications pending before the AOJ effective August 4, 2014. 70 Fed. Reg. 45,093 (Aug. 4, 2014).  However, because this case was certified to the Board in March 2014, and therefore no longer pending before the AOJ in August 2014, the Board will continue to use the DSM-IV in evaluating the Veteran's appeal.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

Lower GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

As will be discussed, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 10 percent for his service-connected mood disorder at any point during the period on appeal. 


The Veteran was provided with a VA examination in November 2010.  The examiner diagnosed the Veteran with mild mood disorder with depression, however opined his disorder did not interfere with his ability to work.  The examiner explained the Veteran was not depressed, appeared in good health, was fully oriented, and displayed normal behavior, mood, and judgment.  A GAF score of 65 was assigned, suggesting mild symptoms.

In November 2012, the Veteran sought additional treatment for his mood disorder. During this appointment, the social worker noted he was talkative and social.  The Veteran described a close relationship with his family.   He did describe a lack of patience, especially while driving, but this symptom was noted to be not concerning.

In November 2013, the Veteran was provided with an additional VA examination.  During his interview, the Veteran described a healthy relationship with his birth and adoptive parents, as well as his new girlfriend.  He specifically denied losing interest in leisure activities, and instead reported enjoyment with flying and other outdoor activities.  The examiner noted he reported early to the appointment, was well-groomed, and demonstrated no abnormal behavior.  Instead, he gave logical and relevant answers and demonstrated good concentration and attention.  The Veteran did report challenges with his memory, but did not provide any examples.  He also reported sleep difficulties due to ongoing thoughts, but could not estimate the hours of sleep he averaged at night.  

The examiner indicated the Veteran experienced difficulty establishing and maintaining effective work relationships, but considering his overall condition opined the Veteran's symptoms were not severe enough to require continuous medication or to interfere with his occupational or social functioning.  Instead, he opined the Veteran was fully employable, and assigned a GAF score of 65, suggesting continued mild symptoms.  He agreed with the assessment from the previous 2010 examiner that the Veteran's service-connected mood disorder did not interfere with his job, and had never been a major factor in his adaptation.

Based on all the foregoing, when evaluated as a whole, the Veteran did not demonstrate symptoms like those associated with a higher 30 percent rating at any point during the period on appeal.  For example, he did not demonstrate anxiety, suspiciousness, or weekly panic attacks, symptoms associated with a higher rating.  The Board has considered the Veteran reported experiencing difficulties with memory and sleep impairment, symptoms associated with higher ratings, although, as discussed, the Veteran was not able to provide an estimation of the severity or frequency of these symptoms.  

However, even considering the presence of these symptoms of memory difficulties and trouble sleeping, on the whole the evidence does not reflect the Veteran experienced occupational and social impairment due to his service-connected mood disorder.  Instead, both VA examiners specifically opined the Veteran's mood disorder did not cause any occupational impairment.  Moreover, during his most recent examination the Veteran himself specifically denied experiencing any difficulties at his occupation related to his mental health symptoms.  Therefore, even with his occasional memory impairment and trouble sleeping, the Veteran still did not demonstrate symptoms like those associated with occupational and social impairment with occasional decrease in work efficiency.  Instead, the evidence, including the Veteran's lay statements, does not suggest he experience intermittent periods of inability to perform occupational tasks at any point during the period on appeal.

Because the Veteran's symptoms do not reflect he experienced occupational impairment with decrease in work efficiency at any point during the period on appeal, the criteria for a rating in excess of 10 percent have not been met.  Accordingly, his appeal is denied.

Bilateral Knees

The Veteran is also seeking a rating in excess of 10 percent for each of his bilateral service-connected knee disabilities, rated under DC 5260 based on limitation of motion.  Under VA regulations, normal range of motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under the diagnostic codes related to knees a 10 percent rating is warranted for:

* Slight recurrent subluxation or lateral instability (DC 5257)
* Removal of symptomatic semilunar cartilage (DC 5259)
* Flexion limited to 45 degrees (DC 5260)
* Extension limited to 10 degrees (DC 5261) or
* Genu recurvatum (DC 5263)

A higher 20 percent rating is warranted for:

* Moderate recurrent subluxation or lateral instability (DC 5257)
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (DC 5258)
* Flexion limited to 30 degrees (DC 5260) or
* Extension limited to 15 degrees (DC 5261)

Additionally, separate ratings may be assigned for impairment of range of motion and instability of the knee without violating pyramiding of ratings.  See VAOPGCPREC 23-97.

In this case, the evidence reflects the Veteran has consistently demonstrated pain-free range of motion well in excess of flexion to 30 degrees or extension to 15 degrees in both knees throughout the period on appeal.  For example, during his November 2010 VA examination he demonstrated flexion to 100 degrees in his right knee and to 110 degrees in his left knee.  In December 2012 he demonstrated range of motion in his right knee from -5 to 135 degrees.  During his November 2013 VA examination, he demonstrated pain-free motion to 100 degrees and extension to 5 degrees in his right knee, and range of motion from -3 to 130 degrees in his left knee, with pain at end region.  Finally, in March 2013 he demonstrated normal range of motion in both knees.  Therefore, the Veteran has consistently demonstrated pain-free range of motion of both knees well in excess of the criteria associated with a rating in excess of 10 percent.

The Veteran reported experiencing instability in his knees on a few occasions.  For example, during his November 2010 VA examination he reported experiencing instability, but not giving way, in both knees.  As a lay person, the Veteran is competent to report what comes to him through his senses, including experiencing instability in his knees.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board has considered the Veteran's competent lay description of bilateral knee instability.

However, throughout the period on appeal, the results of all objective knee instability testing have consistently been negative.  For example, during the November 2010 VA examination, anterior drawer, varus stress, valgus stress, Lachman, and medial and lateral McMurray's testings were all negative.  Additionally, a MRI showed no significant pathology of the meniscus, and cruciate were intact.  All objective knee instability testing was also noted to be negative during December 2012 VA medical treatment.  Finally, in his November 2013 VA examination, the examiner again opined that all stability testing results were normal.  

Because the results of extensive medical testing has consistently reflected normal results with no instability, the Board finds the results of this objective medical testing are more probative than the Veteran's lay statements.  Therefore, the Board finds the objective medical evidence does not reflect the Veteran experienced instability of either knee at any point during the period on appeal.  Accordingly, a separate or higher rating based on instability is not warranted.

Finally, the medical evidence does not reflect the Veteran experienced dislocated semilunar cartilage in either knee at any point during the period on appeal.  

Based on the foregoing, the evidence does not establish the Veteran met the criteria for a separate or higher rating in excess of 10 percent for either of his service-connected knee disabilities.  Therefore, his appeals are denied.



Right Leg

The Veteran is also seeking an initial compensable rating for his service-connected right leg disability due to status post right tibia fracture, rated under DC 5262.  Under VA regulations, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A higher 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  38 C.F.R. § 4.71a.

However, in this case the evidence does not establish the Veteran experienced malunion of his tibia and fibula at any point during the period on appeal.  Instead, the medical records reflect his prior stress fracture of the right tibia healed well.  For example, an x-ray from November 2010 showed healed stress fracture of the proximal tibial diaphysis.  

Additionally, the Veteran is also receiving compensation for right knee symptoms, as discussed above.  Under VA's anti-pyramiding rule, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Therefore, the Veteran cannot be assigned an additional rating based on the same right knee symptoms.


The evidence does not establish the Veteran experienced symptoms of malunion in the tibia and fibula at any point during the period on appeal.  Accordingly, the criteria for a compensable rating for his service-connected right leg disability have not been met, and his appeal is denied.

Left Wrist

Finally, the Veteran is also seeking an initial compensable rating for his service-connected left wrist disability, rated under DC 5215 for limitation of motion.  Under VA regulations, normal range of motion of the wrist is extension to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I.  Under DC 5215, a maximum 10 percent rating is warranted for palmar flexion limited to in line with forearm, or dorsiflexion limited to less than 15 degrees.  38 C.F.R. § 4.71a.

The evidence does not establish the Veteran demonstrated the criteria associated with a compensable rating based on limitation of motion at any point during the period on appeal.  Instead, during his November 2010 VA examination the Veteran demonstrated pain-free palmar flexion to 30 degrees and dorsiflexion to 50 degrees.  Additionally, during his November 2013 examination he demonstrated palmar flexion limited to 65 degrees and dorsiflexion limited to 70 degrees after repetitive use.  Therefore, the Veteran consistently demonstrated range of motion well in excess of the criteria associated with a compensable rating.  

However, VA regulations also provide that painful motion of a joint is an important factor of disability, and therefore warrants the minimum compensable rating for the joint in question.  38 C.F.R. § 4.59.  In this case, the Veteran has consistently described an aching pain in his left wrist.  Due to his consistent report of pain, the Board finds a rating not to exceed 10 percent is warranted for his service-connected left wrist disability.  To this extent, the Veteran's appeal is granted.

Extraschedular and Rice

Regarding each of the above discussed appeals, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and limitation of motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continued to be employed as a technical consultant for a security company on a full-time basis throughout the period on appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Right Pinky Finger

In this case, the Veteran's service treatment records reflect he injured his right pinky finger during active duty service.  He reported initially fracturing his finger in 2003.  In September 2007, he again injured his finger.  An x-ray from this date reflects previous healed fracture, but was otherwise normal.  He was assigned a temporary profile not to carry his weapon for three days.  Therefore, service treatment records reflect the Veteran injured his right pinky finger in active duty service.

However, the evidence does not establish the Veteran has any current, chronic disability as a result of his in-service injury of his right pinky finger.  Instead, the report from the November 2010 VA examiner indicated the Veteran had a previous right pinky finger fracture, but received no current medical treatment, had no current decrease in hand strength or dexterity, and had no limitation of range of motion.  The claims file does not reflect the Veteran sought any additional treatment for a right pinky finger injury.

Therefore, although the Veteran injured his right pinky finger during active duty service, the records reflect this previous fracture healed well.  The evidence does not establish the Veteran had any current right finger disability at any point during the period on appeal.  Because there is no disability upon which benefits could be granted, service connection is denied.


Left Leg

The Veteran is also seeking service connection for a left leg disorder, claimed as status post left tibial fracture.  Although service treatment records reflect the Veteran fractured his right tibia in approximately 2001, these records do not reflect the Veteran experienced a fracture of, or otherwise sought any medical treatment for, the left tibia at any point during his active duty service.    Additionally, post-service treatment records do not reflect the Veteran made any complaint, or sought any treatment for, a left leg disorder at any point during the period on appeal.  Finally, the September 2010 VA examiner did not identify any current pathology of a left leg disorder.

Because there is no evidence the Veteran experienced a disorder of the left leg, including status-post left tibial fracture, at any point during the period on appeal, service connection is denied.

Myopia

The Veteran is also seeking service connection for myopia, or nearsighted vision.  In his November 2006 written statement, the Veteran asserted his myopia was caused when he was sprayed with pepper spray on eight separate occasions during his training as military police in active duty service.  Additionally, on his May 2012 written statement the Veteran's representative asserted that his pre-existing vision loss was aggravated during his active duty service.  The Board does not doubt that the Veteran was sprayed with pepper spray on numerous occasions, or that his nearsighted vision increased in severity during his active duty service.  However, as well be discussed, service connection is not established.

VA regulations provide that "refractive error of the eye . . . are not diseases or injuries within the meaning of applicable legislation" and therefore are not subject to service connection.  38 C.F.R. § 3.303(c).  A precedential General Counsel opinion further explained that congenital or developmental defects, including refractive error of the eye, may not be service-connected because they are not diseases or injuries under the law.  VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran's service treatment records reflect he was diagnosed with myopia and astigmatism during his active duty service.  However, both of these diagnoses reflect refractive error of the eye.  Therefore, neither myopia nor astigmatism is a disease upon which disability benefits may be granted under VA regulations.  Id.

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any eye disorder other than refractive error. 

Similarly, post-service treatment records do not reflect the Veteran has any chronic eye disability other than refractive error.  In October 2013, he sought treatment for bilateral eye irritation for the past three days.  The reviewing medical professional diagnosed the Veteran with viral conjunctivitis, and prescribed medication to treat his condition.  The evidence does not reflect the Veteran sought any additional treatment for his condition.  Therefore, although the Veteran experienced a temporary irritation due to viral conjunctivitis, the evidence does not establish this diagnosis constituted a chronic disability.

In November 2006, the Veteran submitted a medical study detailing the health hazards of pepper spray, including exposure to the eyes.  The Board does not doubt pepper spray can cause damage to the eyes.  However, in this case, the evidence does not establish the Veteran experienced any chronic eye disorder other than myopia and astigmatism, refractive errors of the eyes.

Based on all the foregoing, the evidence does not establish the Veteran experienced any chronic eye disability upon which service connection could be granted at any point during the period on appeal.  Therefore, his claim for service connection for an eye disorder, claimed as myopia, is denied.





Left Shoulder Scar

The Veteran is also seeking service connection for a scar on his left shoulder.  A Veteran is generally presumed to have been in sound condition upon entrance to active duty service except for any disorders noted on the entrance examination.  38 U.S.C.A. § 1132.  However, in this case, the Veteran's April 2001 entrance examination included a notation of surgical scar on his left shoulder.  The report explained this scar was due to the removal of a birthmark at 15 months old.  Accordingly, the Veteran's left shoulder scar was noted on his entrance examination, and was therefore pre-existing under VA regulations.  Id; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

In this case, the evidence does not establish the Veteran's pre-existing left shoulder scar increased in severity during his active duty service.  In May 2001, one month after his entrance examination, the Veteran sought medical treatment for a feeling of "skin stretching" on his left shoulder scar.  However, the reviewing medical professional indicated the Veteran's scar was well healed, and did not suggest any increase in severity.  The service treatment records do not reflect the Veteran sought any additional medical treatment for his pre-existing left shoulder scar during active duty service.  Therefore, the service treatment records do not reflect the Veteran's pre-existing left shoulder scar increased in severity during active duty service.

During his November 2010 VA examination, the examiner indicated the Veteran's left shoulder scar was stable, and required no current treatment.  Therefore, this examiner's report also does not suggest his pre-existing left shoulder scar increased in severity during his active duty service.

Based on the foregoing, the evidence does not establish the Veteran's pre-existing left shoulder scar increased in severity during his active duty service.  Therefore, the Veteran has not met his burden to establish worsening, and the presumption of aggravation does not apply.  Accordingly, the elements of service connection based on aggravation have not been met, and the Veteran's appeal is denied.

Molluscum Contagiosum

Finally, the Veteran is also seeking service connection for molluscum contagiosum, a common and "usually self-limited" viral infection of the skin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1174 (32nd ed. 2012).   

In this case, the service treatment records reflect the Veteran sought treatment for a rash in the groin area in November 2008.  He was diagnosed with molluscum contagiosum and treated with cryotherapy.  A few days later, he reported some of the places where cryotherapy was applied had developed blood blisters, but the medical professional indicated this response was normal.  The service treatment records do not reflect the Veteran sought any additional treatment for a skin rash.  Therefore, although the service treatment records reflect the Veteran was diagnosed with molluscum contagiosum, these records suggest the skin rash resolved and did not constitute a chronic disability.

In his November 2010 VA examination, the examiner noted that the Veteran was previously diagnosed with molluscum contagiosum in service and treated with cryotherapy, in response to which his condition improved.  The examiner indicated that upon examination the Veteran did not have any current skin abnormality.

The claims file does not include any additional medical evidence suggesting the Veteran sought treatment for a skin disorder, to include molluscum contagiosum, at any point during the period on appeal.  

Based on the foregoing, the Board finds the Veteran's temporary diagnosis of molluscum contagiosum during active duty service resolved prior to his separation from service.  The evidence does not establish the Veteran developed any chronic skin disorder at any point during the period on appeal.  Therefore, no current disability is established.  Because there is no disability upon which benefits could be granted, the elements of service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed his claim in October 2010, prior to his discharge from service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claims.  The agency of original jurisdiction (AOJ) also notified him of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide in an October 2010 letter.  Therefore, the Board finds the duty to notify was fulfilled.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examiners reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The examiners also provided all the information needed to evaluate his disabilities.  Therefore, the Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  

The Board notes in a July 2014 written statement the Veteran's representative asserted the VA examiners did not properly consider additional limitation caused by the Veteran's pain following repetitive use.  However, for each examination the examiner specifically noted any additional loss of motion after repetitive use, as well as the degree at which objective evidence of pain was noted, as discussed above.  Because the examiners specifically addressed the effects of pain and repetitive use on the Veteran's range of motion, the Board finds the examinations were adequate and consistent with the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.








ORDER

An initial rating in excess of 10 percent for service-connected right elbow tendonitis is denied.

An initial rating in excess of 10 percent for a service-connected left ankle sprain is denied.

An initial rating in excess of 10 percent for a service-connected low back strain with degenerative changes is denied.

An initial rating in excess of 10 percent for a service-connected mood disorder is denied.

An initial rating in excess of 10 percent for a service-connected right knee patellofemoral syndrome is denied.

An initial rating in excess of 10 percent for a service-connected left knee sprain is denied.

An initial compensable rating for service-connected right tibia fracture is denied.

An initial rating not to exceed 10 percent for service-connected left wrist strain is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a right pinky finger disorder, including joint pain, is denied.

Entitlement to service connection for a left leg disorder, including post left tibial stress fracture, is denied.

Entitlement to service connection for myopia, including as due to exposure to pepper spray, is denied.

Entitlement to service connection for keloid scar of the left shoulder is denied.

Entitlement to service connection for molluscum contagiosum is denied.


REMAND

The Veteran's claims for service connection for disorders of the left shoulder and left hand require remand for further development.  In this case, the Veteran filed a claim for VA benefits prior to his discharge from active duty service.  He was then provided with a VA examination in October 2010, still during his period of active duty service.  During this examination, the Veteran was diagnosed with "malalignment" in his left shoulder and a "hand problem" in his left hand.  Therefore, this examiner's report provides some suggestion the Veteran experienced disorders of the left shoulder and left hand during his active duty service.

However, the claims file does not contain any additional medical records relating the Veteran's left shoulder or left hand.  Without any additional records, the Board is unable to determine whether the diagnosis of "malalignment" of the left shoulder and a left hand "problem" constitutes chronic disabilities upon which benefits could be granted.  Therefore, remand is required for an additional VA examination to determine whether the Veteran has a current left shoulder or left hand disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available treatment records of the Veteran's from the Milwaukee VA medical center since November 2013 and associate them with the claims file.

2.  After obtaining updated VA treatment records, schedule the Veteran for a VA examination to evaluate his left shoulder and left hand.  The examiner should be provided with the complete claims file, including any newly received VA treatment records, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, including the report from the November 2010 VA examination, the examiner should answer the following questions:

a)  Does the Veteran have a current chronic left shoulder disability?  If so, specifically identify each disorder.

b)  Regarding each identified left shoulder disorder, is it as likely as not (50 percent or greater) that his currently diagnosed chronic left shoulder disability began during, or was otherwise caused by, his active duty service?  In answering this question, the examiner should specifically address the report of the November 2010 in-service VA examination which indicated a diagnosis of "malalignment" in the left shoulder.

c)  Does the Veteran have a current chronic left hand disability?  If so, specifically identify each disorder.
d)  Regarding each identified left hand disorder, is it as likely as not (50 percent or greater) that his currently diagnosed left hand disability began during, or was otherwise caused by, his active duty service?  In answering this question, the examiner should specifically address the report of the November 2010 in-service VA examination which indicated a diagnosis of a left hand "problem."

3.  After completing all the foregoing, readjudicate the appeals based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


